Lamar, J.
The evidence for the defendant tended to show that the pistol was in a side coat-pocket and fully exposed to view. That for the State went to prove that it was in a hip-pocket and was concealed by a coat. The record shows that the witness illustrated to the jury how it was taken from the pocket. As the defendant was found guilty, and the trial judge approved the verdict, we must conclude that this illustration satisfied the jury that the pistol was concealed. There was nothing to call for a charge on the Penal Code, § 984, as to circumstantial evidence, for the State’s evidence was direct. From it the jury had the right to find that the defendant had a pistol in his hip-pocket concealed by a sack-coat. The evidence warranted the conviction, under the Penal Code, § 341; and the judgment is

Affirmed.


All the Justices concur.